The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This office action is response to communication of May 2, 2022.  By amendment of May 2, 2022, the Applicant amended claims 1, 8, 12, 16. Claims 9 to 11 were canceled and new claim 21 was added for consideration in order to emphasize distinguishable features of the instant invention. Accordingly, claims 1 to 8 and 12-21 are currently active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) May 2, 2022 have been considered but are moot because the new ground of rejection provided below. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
Claims 1-8, 12-15 and 21 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al. (US Patent 10,496,193 A1) in view of Chang (US Patent Publication Application 2016/0179222 A1).
	In regard of claim 16, Alfano et al. and Evreinov et al. disclose a stylus, comprising: an elongate device housing comprising an exterior portion and defining a first end and a second end, wherein the first end is configured to contact an external electronic device (See at least Figure 2A of Alfano et al. illustrating a stylus (200) with exterior portion (205) and first and second ends contacting exterior devices as discussed in paragraphs in column 4, lines 53-67 of Alfano et al. and force sensitive resistor configured to provide a signal to the external electronic device in response to compression). 
	However, the Alfano et al. do not specifically discuss a stylus with a force sensitive resistor disposed circumferentially around the exterior portion of the device housing, wherein the force sensitive resistor defines a radially outermost surface of the stylus.
	In the same field of endeavor, Chang discloses a force sensitive resistor (50) disposed circumferentially (52-2) and defines radially outermost surface of the stylus (10) shown in Figures 1, 6 and described in paragraph [0045, 0054] of Chang.
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use the force sensitive resistor as discussed by Chang with the device of Alfano et al. in order to sense the pressure of user’s grip.
	In regard of claim 17, Alfano et al., and Chang further disclose the stylus of Claim 16, wherein the force sensitive resistor extends between the first end and the second end of the device housing (See Figure 1 of Chang showing resistor (50) extending between the first end (18) and second end (16) of the housing (10)).
	In regard of claim 18, Alfano et al., and Chang further disclose the stylus of Claim 17, wherein the force sensitive resistor comprises a strip that extends between the first end and the second end of the device housing (See Figures 1 and 5 of Chang illustrating a strip (52-1) extending between the first (18) and second (16) ends).
	In regard of claim 19, Alfano et al., and Chang further disclose the stylus of Claim 16, further comprising a second force sensitive resistor disposed along the exterior portion of the device housing (See Figure 1 of Chang illustrating a second force sensitive resistor (52-2) disposed along exterior portion of the device housing (10)).
	In regard of claim 20, Alfano et al., and Chang further disclose the stylus of Claim 16, wherein the force sensitive resistor has a modulus lower than the device housing (See at least paragraphs [0053-0054] of Chang discussing materials which discusses that rigidity of resistor (50) is lower than the device housing made of plastic).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692